DETAILED ACTION
This Office action is in response to the Amendment filed on 20 July 2022.  Claims 8-11 are pending in the application.  Claims 1-7 and 12-25 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bin et al., US PG pub. 20130161731 A1, of record; in view of Lai et al., US PG pub. 20190312050 A1, newly cited.
With respect to claim 8, Bin discloses, in figure 2 and 3, forming a stack (205,207, fig. 3A) comprising vertically-alternating first tiers (205, fig. 3A) and second tiers (207, fig. 3A), a channel-material string (213, fig. 3G) being in individual channel openings (figure 3B) in the vertically-alternating first tiers (205, fig. 3G) and second tiers (207, fig. 3G), the channel-material string (213, fig. 3G) individually comprising a cylindrical shell (as shown in figure 2 cylindrical shell with a vertical recess) of the channel material, insulator material (215, fig. 3G) being radially inside the cylindrical shell (as shown in figure 2 cylindrical shell with a vertical recess) of the channel material, storage material (211b) being radially outside the cylindrical shell (as shown in figure 2 cylindrical shell with a vertical recess) of the channel material; vertically recessing 217  (shown in Fig. 3D) the insulator material (215, fig. 3G) in the individual channel openings (figure 3B) relative to the storage material (211b) and relative to the channel material (213); forming a conductor-material (219, fig. 3G) contact in the individual channel openings (figure 3B and 217, fig. 3D) radially inside of and directly against radially-inner sides of the cylindrical shell (as shown in figure 2 cylindrical shell with a vertical recess) of the channel material of individual of the channel-material string (213, fig. 3G) and atop the vertically-recessed insulator material (215, fig. 3G); 
vertically recessing (H3, fig. 3G) the conductor-material (219, fig. 3G) contact relative to the storage material (211b) in the individual channel openings (figure 3B); and forming a conductive via (231, fig. 3H) in the individual channel openings (figure 3B) directly against a top of the channel material of the vertically-recessed cylindrical shell (as shown in figure 2 cylindrical shell with a vertical recess) of the channel-material string (213, fig. 3G) and directly against a top of the vertically-recessed conductor-material (219, fig. 3G) contact that are in that individual channel openings (figure 3B). However, Bin does not disclose vertically recessing the cylindrical shell of the channel material of the individual channel material strings relative to the storage material in the individual channel openings.
Lai discloses vertically recessing (formed by layer 196 as shown in figures 1A,1B) the cylindrical shell of the channel material (material 132 and 133, fig. 1A and 1B) of the individual channel material strings (132 and 133) relative to the storage material (188, fig. 1A) in the individual channel openings (opening where layer 196 formed in, fig. 1A and 1B).
Therefore, it would have been obvious to a person having ordinary skill in the art to vertically recess the cylindrical shell of the channel material, in order to control the channel and achieve stable threshold voltages.
With respect to claim 9, Bin discloses in figure 2 and 3 wherein an uppermost of the second tiers (207e, fig. 3B) is thicker than the second tier immediately there-below (207d, fig. 3B).
With respect to claim 11, Bin discloses in figures 2 and 3G wherein the vertically recessing (H3, fig. 3G) of the conductor-material contact (219, fig. 3G) and the vertically recessing (H3, fig. 3G) of the cylindrical shells (as shown in figure 2 cylindrical shell with a vertical recess) of the channel material occur at the same time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bin et al., US PG pub. 20130161731 A1, of record; in view of Lai et al., US PG pub. 20190312050 A1, newly cited; further in view of Lee US patent 8829595 B2, also of record.
With respect to claim 10, Bin discloses in figure 2 and 3G wherein an uppermost of the vertically-alternating first tiers (205e, fig. 3G) and second tiers (207e, fig. 3G) of the stack (205,207, fig. 3G) is a second tier, however, Bin does not disclose an uppermost of the vertically-alternating first tiers and second tiers of the stack is a second tier at start of the vertical recessing, the vertical recessing positioning a top of the insulator material 215 below an uppermost of the first tiers.
Lee teaches the vertical recessing 215, fig. 3A can position a top of the insulation material below an uppermost of the first tier 229, as shown in fig. 3B.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Lee capping layer which positioning below an uppermost of the insulating layer of the alternating conductive and insulating stacked layers since by having this positioning of the capping layer can reduce the resistance of the channel layer.
Response to Arguments
Applicant’s arguments with respect to claims 9-11 have been considered but are moot in light of the new ground of rejection. Applicant has argued that the applied art, whether taken alone or in any proper combination, fails to disclose, teach, or suggest the vertically recessing of the cylindrical shell of the channel material of the individual channel-material strings relative to the storage material in the individual channel openings, as now recited in amended claim 8. However, the newly cited reference to Lai et al., discloses vertically recessing of the cylindrical shell of the channel material of the individual channel-material strings relative to the storage material in the individual channel openings, as shown in figure 1A. Applicant has further argued that independent claim 8 requires that some portion of the conductive via be directly against a top of the channel material of the vertically-recessed cylindrical shell of the channel-material string. However, Bin in view of Lai results in the conductive via directly against a top surface of the channel material, as required in amended claim 8.  Hence, the amended claims are not patentable over Bin et al. in view of Lai et al., as applied herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822